UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-6112



BERNARD BAGLEY,

                                            Petitioner - Appellant,

          versus


STATE OF SOUTH CAROLINA,

                                             Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.   Patrick Michael Duffy, District
Judge. (CA-04-22327-2-23)


Submitted:   April 28, 2005                 Decided:   May 18, 2005


Before WILLIAMS, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Bernard Bagley, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Bernard Bagley seeks to appeal from the district court’s

order denying his Fed. R. Civ. P. 60(b) motion in which he sought

to allege a fraud on the court during his 28 U.S.C. § 2254 (2000)

proceedings, and denying his motion for reconsideration.                 The

orders are not appealable unless a circuit justice or judge issues

a certificate of appealability.     28 U.S.C. § 2253(c)(1) (2000).         A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”               28 U.S.C.

§   2253(c)(2)   (2000).   A   prisoner    satisfies   this   standard   by

demonstrating that reasonable jurists would find that the district

court’s assessment of his constitutional claims is debatable or

wrong and that any dispositive procedural rulings by the district

court are also debatable or wrong.        See Miller-El v. Cockrell, 537
U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).        We have

independently reviewed the record and conclude that Bagley has not

made the requisite showing.     Accordingly, we deny a certificate of

appealability and dismiss the appeal.          We further deny Bagley’s

motions to file a formal brief and for injunctive relief, and we

deny his motion for oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                DISMISSED



                                 - 2 -